Name: COMMISSION REGULATION (EC) No 197/97 of 31 January 1997 on the issuing of export licences for fruit and vegetables without advance fixing of the refund
 Type: Regulation
 Subject Matter: plant product;  international trade;  tariff policy;  trade policy
 Date Published: nan

 1 . 2 . 97 EN Official Journal of the European Communities No L 31 /55 COMMISSION REGULATION (EC) No 197/97 of 31 January 1997 on the issuing of export licences for fruit and vegetables without advance fixing of the refund between 25 November 1996 and 16 January 1997, a rate of refund which is lower than the indicative rate should be fixed for tomatoes, oranges, lemons and apples, HAS ADOPTED THIS REGULATION: THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 2190/96 of 14 November 1996 on detailed rules for implementing Council Regulation (EEC) No 1035/72 as regards export refunds on fruit and vegetables (&gt;), as amended by Regulation (EC) No 26/97 (2), and in par ­ ticular Article 5 (6) thereof, Whereas , under Article 7 of Regulation (EC) No 2190/96, Articles 5 and 6 of Commission Regulation (EC) No 1488/95 of 28 June 1995 on implementing rules for export refunds on fruit and vegetables (3), as last amended by Regulation (EC) No 2702/95 (4), continue to apply to licences without advance fixing as referred to in Article 5 thereof that are applied for in respect of consignments for which the export declaration is accepted before 25 November 1996; Whereas Commission Regulation (EC) No 2196/96 (5) fixes the indicative quantities laid down for the issue of export licences other than those requested in the context of food aid; Whereas, in the light of information now available to the Commission , the indicative quantities have been exceeded in the case of tomatoes, oranges, lemons and apples; Whereas as a consequence, for licences without advance fixing of the refund and system B licences applied for Article 1 The reduction coefficients by which the quantities applied for must be multiplied and the rates of refund applying to export licences without advance fixing of the refund as referred to in Article 5 of Regulation (EC) No 1488/95 and system B licences as referred to in Article 5 of Regulation (EC) No 2190/96, and applied for between 25 November 1996 and 16 January 1997, shall be as fixed in the Annex hereto . The above subparagraph shall not apply to licences applied for in connection with food-aid operations as provided for in Article 10 (4) of the Agreement on Agri ­ culture concluded during the Uruguay Round of multilat ­ eral trade negotiations . Article 2 This Regulation shall enter into force on 1 February 1997 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 31 January 1997. For the Commission Franz FISCHLER Member of the Commission (') OJ No L 292, 15 . 11 . 1996, p. 12 . I1) OJ No L 6, 10 . 1 . 1997, p. 9 . 0 OJ No L 145, 29 . 6 . 1995, p. 68 . ( «) OJ No L 280 , 23 . 11 . 1995, p. 30 . 5) OJ No L 293 , 16 . 11 . 1996, p. 7. No L 31 /56 EN Official Journal of the European Communities 1 . 2 . 97 ANNEX Reduction coefficients for quantities applied for and rates of refund applicable to licences without advance fixing of the refund and system B licences applied for between 25 November 1996 and 16 January 1997 Product Reduction coefficient (quantities) Rate of refund (ECU/tonne net) Tomatoes (no reduction ) 9,19 Shelled almonds (no reduction ) 77,90 Hazelnuts in shell (no reduction) 91,00 Shelled hazelnuts (no reduction ) 175,60 Walnuts in shell (no reduction ) 1 1 2,90 Oranges (no reduction) 64,80 Lemons (no reduction ) 62,16 Table grapes I Apples (no reduction) 30,46 Peaches and nectarines I